2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5-6, 11, 14-15 and 17-34 are pending. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3, 5-6 and 11, drawn to a particular antibody comprising a heavy chain constant region in which position 295 by EU numbering is occupied by cysteine.

Group II, claim(s) 14 and 40, drawn to a particular antibody drug conjugate comprising an antibody comprising a heavy chain constant region in which position 239 by EU numbering 1s occupied by cysteine, which cysteine is conjugated to tubulysin M and a pharmaceutical composition comprising said antibody drug conjugate. 

Group III, claims 15, 17-19, drawn to a method of producing an antibody comprising a heavy chain constant region in which positions 239 and 295 by EU numbering are occupied by cysteines, the method comprising: culturing a cell engineered to encode the antibody, wherein the antibody is expressed; and purifying the antibody.

Group IV.  claims 20-26, drawn to a particular antibody comprising a heavy chain constant region in which any of positions 246, 294, 296, 303, 334, 336, 337, 301, 243, 262, 264, or 267. 

Group V.  claims 20-26, drawn to a particular fusion protein comprising a heavy chain constant region in which any of positions 246, 294, 296, 303, 334, 336, 337, 301, 243, 262, 264, or 267 conjugated to a drug or label via the cysteine. 

Group VI.  claim 27, drawn to a method of producing a particular antibody or fusion protein conjugated to a drug, the method comprising:
culturing a cell engineered to encode an antibody or fusion protein comprising a heavy chain constant region in which in which any of positions 246, 294, 296, 303, 334, 336, 337, 301, 243, 262, 264, or 267 is occupied by cysteine, wherein the antibody is expressed;
purifying the antibody or fusion protein; and
conjugating the antibody or fusion protein to a drug via the cysteine occupying the position.

Group VII.  Claims 28-39, drawn to a particular antibody drug conjugate comprising an antibody comprising a heavy chain constant region in which position 295 by EU numbering is occupied by cysteine conjugated to a drug via the cysteine and a pharmaceutical composition comprising said antibody drug conjugate. 

Group VIII.  Claims 41-45, drawn to a method of producing an antibody drug conjugate comprising an antibody comprising a heavy chain constant region in which positions 239 and 295 by EU numbering are occupied by cysteines, the method comprising: culturing a cell engineered to encode the antibody, wherein the antibody or fusion protein is expressed; purifying the antibody; and conjugating the antibody to a drug via the cysteines at position 239 and 295.

Group IX.  Claims 46-52, drawn to a particular fusion protein comprising a heavy chain constant region in which position 295 by EU numbering is occupied by cysteine.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-IX lack unity of invention because even though the inventions of these groups require the technical feature of an antibody comprising a heavy chain constant region in which position 295 by EU numbering is occupied by cysteine, this technical feature is not a special technical feature as it does not make a contribution over the prior art of WO2006104989 (Black hereafter, published Oct 5, 2006; PTO 892). 
Black et al teach an altered antibody, e.g., full-length IgG antibody (See Summary of the invention, page 35, lines 1-4 and page 35, lines 14-33, page 43) comprising an altered IgG Fc region, including Q295C in which the glutamine residue at amino acid position 295 is replaced by cysteine (Q295C), see page 7, line 7 and claims 1 and 6, in particular. 
Therefore, the technical feature that links the groups is not special, as it does not make a contribution over the prior art and unity of invention is lacking in the instant case.
Accordingly, Groups I-IX are not so linked as to form a single general inventive concept and the restriction requirement is proper. 

Species Election

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A.  a particular SEQ ID NO: identifiable in claims 11, 37,
B.  a particular combination of positions identifiable in claims 20-22, 23, 24, 25, 27, 29, 30, and  
C.  a particular drug identifiable in claims 35 and 36.

If Group I is elected, Applicant is required to elect a particular constant region identifiable by SEQ ID NO identifiable in claim 11.
If Group IV is elected, Applicant is required to elect a particular position or a particular combination of positions to be occupied by cysteine. 
If Group V or VI is elected, Applicant is required to elect (A) a particular position or a particular combination of positions to be occupied by cysteine, (B) a particular drug or label conjugated to said positions. 
If Group VII is elected, Applicant is required to elect a particular drug conjugated to cysteine at the particular position. 
If Group VIII is elected, Applicant is required to elect (A) a particular drug to be conjugated to the antibody, (B) a particular heavy chain constant region identifiable by SEQ ID NO.  

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 14, 15, 20, 25, 27, 28, 41 and 46. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E. Kolker can be reached at 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644